Citation Nr: 0915984	
Decision Date: 04/29/09    Archive Date: 05/07/09	

DOCKET NO.  05-27 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a chronic right 
shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1974 to 
November 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
VARO in Honolulu that denied entitlement to service 
connection for a chronic right shoulder disability.  

For reasons which will be set forth below, the case is 
REMANDED to the RO by way of the Appeals Management Center in 
Washington, D.C.  VA will notify the Veteran should further 
action be required.  


REMAND

A review of the service treatment records, to include the 
report of separation examination in August 1976, is without 
reference to complaints or findings indicative of the 
presence of a right shoulder disability.  Reference to a 
right shoulder disability was not made until early 2004.  The 
Veteran was seen by a private physician in January 2004 for 
right shoulder pain that he believed was secondary to what he 
stated was an injury he sustained while in the military in 
the 1970's.  

Statements of record from another private physician include 
one dated in November 2004 at which time the Veteran again 
gave a history of a fall on the right shoulder while in the 
military.  He stated he had pain in the shoulder ever since.  
The physician stated that "based on his history, I would 
conclude that the difficulty that he has at the present time 
is related to the fall which he sustained in the military."  

A review of the evidence of record shows the Veteran has 
never been accorded an examination by a physician 
knowledgeable in orthopedic disorders for addressing the 
etiology of any current right shoulder disability, to include 
whether there is a likelihood that there is a causal 
connection between any right shoulder disability and the 
Veteran's active service in the mid 1970's.  The Board finds 
that a VA examination is necessary to determine the nature 
and etiology of the Veteran's current right shoulder 
disability.  See 38 C.F.R. § 3.159(c) (2008); See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The Veteran should be asked to 
provide information with regard to any 
health care professionals or others with 
knowledge of his reported right shoulder 
disability from the time of separation 
from service until the past several years 
when a right shoulder disability was 
first clinically documented in the claims 
file.  He should be asked whether he was 
told by any health care professional that 
any current right shoulder disability is 
related to his active service.  Any leads 
should be followed to their logical 
conclusion.  

2.  The Veteran should be provided with 
an appropriate notice letter to satisfy 
the requirements of the Veterans Claims 
Assistance Act of 2000.  This should 
include notification of the evidence of 
record, notification of the information 
that is necessary to establish 
entitlement to service connection for the 
claimed disorder, and notice regarding 
disability ratings and effective dates as 
required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

3.  VA should schedule the Veteran for an 
examination by a physician knowledgeable 
in orthopedic disorders for the purpose 
of determining the extent and etiology of 
any current right shoulder disability.  
The examiner should review the entire 
claims file, to include the statement 
from the private physician in 
November 2004.  The claims file and a 
copy of this REMAND must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
of less than 50 percent), that any 
current right shoulder disability is 
related to the Veteran's active service.  
Any opinion expressed by the examiner 
should be accompanied by a complete 
rationale.  If the examiner cannot 
provide an opinion without resort to 
speculation, this should be so indicated 
and the examiner should give an opinion 
as to why he or she cannot do so.  

4.  After completion of the above, and 
any other development deemed necessary, 
VA should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought cannot be 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity for 
response.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this REMAND is to ensure a complete record for 
appellate review and to assist the Veteran with the 
development of evidence in connection with this claim.  The 
Board intimates no opinion, either legal or factual, as to 
any final outcome warranted.  The Veteran is advised that 
failure without good cause to report for any scheduled 
examination could result in a denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



